DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/08/2022, 2/28/2022, 4/20/2022, and 5/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 26, 28-29 and 32-35 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Patel et al (US 2018/0318079 A1) which teaches a delivery system for delivering a prosthesis to a diseased native valve of a heart, the delivery system comprising: an outer sheath; an inner shaft within the outer sheath, the inner shaft translatable and rotatable relative to the outer sheath; an anchor having an elongated delivery configuration and a deployed spiral configuration configured to encircle chordae or leaflets of the diseased native valve; an anchor guide attached to a distal end of the inner shaft, the anchor guide configured to house the anchor in the elongated delivery configuration, the anchor guide comprising a proximal straight section having a central axis and a distal section shape-set to bend into a tapered spiral shape extending around the central axis and distally from the proximal straight section into a distal plane orthogonal to the central axis; and an actuator configured to release the anchor from the delivery configuration in the anchor guide into a deployed spiral configuration within the heart, however, Patel does not teach wherein the inner shaft and anchor guide are configured to rotate relative to the outer sheath so as to rotate the anchor in the deployed spiral configuration about the central axis to encircle chordae of the native valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774